Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                ALLOWANCE
                                     EXAMINER'S AMENDMENT 
1.    An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with Terrence Edwards on February 4, 2021.

    The application has been amended as follows:
     - Replace claim 10 in its entirety with the following:
      -- 10. (Currently Amended) A frozen confection machine comprising: a blade assembly for shaving ice; a housing comprising an air inlet and an air outlet; a motor attached to a drive shaft for driving the blade assembly, wherein the motor is disposed in the housing; a spout for dispensing ice shavings produced by the blade assembly; a drip tray comprising thermo-conductive properties located underneath the spout, the thermo-conductive drip tray comprising a heat sink; and a fan assembly that causes airflow from outside the housing to enter the air inlet, move past a surface of the heat sink into the housing and past the motor for cooling the motor. --  


         -- 17. (Currently Amended) A method of cooling a motor of a frozen confection machine during operation, the method comprising: collecting ice particles dispensed from a spout with a drip tray comprising a heat sink of the frozen confection machine, thereby cooling the heat sink; generating an airflow that causes air from outside 

2.    Claims 1-20 are allowable. 
3.    The following is an examiner's statement of reasons for allowance: the prior art of record when considered as a whole, alone or in combination, fail to neither teach nor render obvious the limitation of a drip tray comprising a heat sink; and a fan assembly that causes airflow from outside the housing to enter the air inlet, move past a surface of the heat sink into the housing and past the motor for cooling the motor.
4.   Closest prior art: Erickson (US 3,508,715) discloses a frozen confection machine Ice chipper 1; Figs. 1 and 5) comprising: a blade assembly (stainless steel chipper projections 12 and 13) for shaving ice; a housing (cylindrical housing 6) comprising an air inlet (perforated inlet at base plate 45) and an air outlet (air discharge ports 50): a motor (electric motor 9) attached to a drive shaft (drive shaft 23) for driving the blade
assembly (12/13), wherein the motor (9) is disposed in the housing (6); a drip tray (a circular trough 27 including a straight through 28); and a fan assembly (flat impeller with radial blades 44 function as a centrifugal cooling fan; col.4, lines 51-53) that causes airflow (arrows b show the path of air; Fig. 5) from outside the housing (6) to move into the housing (6) and past the motor (9) for cooling the motor (as can be seen in Fig. 5; also, col.4, lines 51-58).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."   
                                             
                                                    Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/Examiner, Art Unit 3763  
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763